*108SENTENCIA
El Municipio de San Juan (en adelante el Municipio) y la Autoridad de Desperdicios Sólidos (en adelante la Auto-ridad) suscribieron un contrato de arrendamiento de ma-quinaria pesada el 7 de febrero de 1990; a ser utilizado dicho equipo en el vertedero de San Juan. En el contrato, el Municipio se comprometió a pagar siete mil quinientos ochenta y tres dólares ($7,583) mensuales. El contrato, que era prorrogable “por acuerdo de las partes”(1) era por un término original de duración de un año, el cual comenzó a transcurrir a partir del 1ro de julio de 1989.(2) El mismo fue renovado por un año adicional, bajo los mismos térmi-nos y condiciones, a partir del 1ro de julio de 1990.(3) El contrato estuvo vigente hasta el 30 de junio de 1991. Luego de esa fecha, el mismo no fue renovado.
Vencido el contrato, el Municipio permaneció en pose-sión del equipo, el cual alegadamente quedó almacenado en las facilidades del Departamento de Control Ambiental Municipal. Así las cosas, la Autoridad envió una carta al Municipio, fechada el 24 de agosto de 1992, en la cual exi-gió de éste el pago de noventa mil novecientos noventa y seis dólares ($90,996) por concepto de los cánones de arren-damiento correspondientes al período de tiempo entre 1ro de julio de 1991 y el 30 de junio de 1992. Finalmente, y luego de varias comunicaciones de una y otra parte, la Au-toridad sometió el caso ante la consideración de la Comi-sión para Resolver Controversias sobre Pagos y Deudas entre Agencias Gubernamentales (en adelante la Comi-sión), creada por la Ley Núm. 80 de 3 de junio de 1980 (3 L.P.R.A. secs. 1751-1753).
Dicha Comisión, luego de varios trámites procesales, ce-lebró vista el 7 de diciembre de 1994. En la vista, el Muni-*109cipio solicitó la desestimación de la acción por falta de ju-risdicción de la Comisión. La Oficial Examinadora denegó dicha solicitud el mismo día, esto es, el 7 de diciembre de 1994. El Municipio presentó, en tiempo, una solicitud de reconsideración que fue radicada el 27 de diciembre de 1994, junto con un memorando de derecho en apoyo de la misma. La solicitud fue declarada no ha lugar el 23 de mayo de 1996; esto es, casi diecisiete (17) meses después de presentada. La Autoridad, mientras tanto, ajustó su fac-tura original de noventa mil novecientos noventa y seis dólares ($90,996) a treinta y siete mil novecientos quince dólares ($37,915). Esa es la cantidad que actualmente se reclama del Municipio.(4)
El Municipio presentó un recurso de revisión judicial el 7 de junio de 1996 ante el Tribunal de Circuito de Apelaciones. En el mismo, alegó que había errado la Comi-sión al no reconocer su falta de jurisdicción para entender en la materia y al tomar una determinación contraria a la política pública, poderes y facultades reconocidos a los mu-nicipios por la Asamblea Legislativa a través de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. sec. 4001 et seq. El Tribunal de Circuito de Apelaciones denegó el recurso el 11 de junio de 1996.
Inconforme, el Municipio acudió ante este Tribunal, vía certiorari. Expedimos el recurso. Oportunamente, la Auto-ridad presentó su oposición al recurso de certiorari. En esencia, el Municipio argumenta que la Comisión carece de jurisdicción. Apuntala su contención en dos (2) argumen-tos, a saber: primero, alega que el Municipio ya no es parte del gobierno central y que, por lo tanto, no puede sometér-sele ante una comisión que resuelve controversias entre *110“agencias gubernamentales”;(5) y, segundo, que la ley que crea la Comisión sólo la faculta para entender en asuntos donde deba determinarse el monto y modo de pagar una deuda entre agencias y no cuando se cuestiona la existen-cia de la misma. (6)
La Autoridad, por su parte, plantea que la Asamblea Legislativa facultó a la Comisión para resolver controver-sias como ésta para la cual tiene jurisdicción primaria y exclusiva, según concluyó el Secretario de Justicia en su Opinión Núm. 8 de 1985.
Estando en posición de resolver el recurso radicado, pro-cedemos a así hacerlo.
rH
La Ley de la Judicatura de Puerto Rico de 1994, según enmendada el 25 de diciembre de 1995, en su Art. 4.002(g), 4 L.P.R.A. 22k(g), otorga competencia al Tribunal de Circuito de Apelaciones para revisar decisiones y órdenes administrativas. En específico, el inciso (g) del mencionado artículo de ley dispone que ello se hará mediante auto de revisión, a ser expedido discrecionalmente, de las decisiones, reglamentos, órdenes y resoluciones de cualquier agencia administrativa, de acuerdo con los términos y condiciones establecidos por la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), 3 L.P.R.A. sec. 2101 et seq.
*111Así, pues, la See. 4.2 de la L.P.A.U., 3 L.P.R.A. sec. 2172, establece, en lo pertinente, que “una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones”. (Énfasis suplido.)
No obstante, hemos resuelto que el planteamiento sobre carencia de jurisdicción es uno de índole privilegiado que puede hacerse, incluso, por primera vez, a nivel apelativo; que los tribunales deben ser celosos guardianes de su jurisdicción, al extremo que, incluso, aun ante ausencia de señalamiento a esos efectos por las partes, el Tribunal viene en la obligación de levantarlo motu proprio. Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); Martínez v. Junta de Planificación, 109 D.P.R. 839, 842 (1980); Soc. de Gananciales v. A.F.F., 108 D.P.R. 644, 645 (1979).(7)
En el caso de autos, estamos impedidos de evaluar, y resolver, el recurso ante nuestra consideración puesto que hay un defecto jurisdiccional vital: el recurso fue presen-tado tardíamente ante el Tribunal de Circuito de Apelaciones. Veamos.
La Sec. 3.15 de la L.P.A.U., 3 L.P.R.A. see. 2165,(8) *112dispone que una parte adversamente afectada por la deter-minación de una agencia tendrá veinte (20) días, desde la fecha de archivo en autos de la notificación de la resolu-ción, para solicitar reconsideración de la misma. Una vez radicada la moción, la agencia tendrá quince (15) días para atenderla. Según la See. 4.2 (3 L.P.R.A. sec. 2172),(9) si la agencia no actúa sobre la misma dentro de esos quince (15) días, el término para acudir en revisión judicial, el cual es de treinta (30) días, empezará a contarse a partir del mo-mento en que expiraron los referidos quince (15) días.
En el caso ante nos, el Municipio presentó el 7 de diciembre de 1994 la moción solicitando la desestimación *113ante la Comisión, la cual fue denegada ese mismo día. El 27 de diciembre de 1994, o sea, veinte (20) días después, el Municipio presentó, en tiempo, una moción de reconsideración. La misma fue atendida, y resuelta, por la agencia el 23 de mayo de 1996, o sea, diecisiete (17) meses después de presentada la moción de reconsideración, cuando ya estaba impedida de resolver la solicitud de reconsideración.
Dado los hechos particulares de este caso, si el Munici-pio de San Juan pretendía incoar un recurso de revisión judicial, tenía que acatar el mandato de la L.P.A.U.: cual es, si la agencia concernida no consideró la solicitud de reconsideración, dentro de los quince (15) días que tenía para hacerlo, el Municipio tenía treinta (30) días a partir de la fecha en que se cumplieron los quince (15) días antes mencionados para radicar su recurso ante el Tribunal de Circuito de Apelaciones; esto es, tenía hasta el 10 de fe-brero de 1995 para hacerlo. No lo hizo dentro de ese tér-mino; por el contrario, radicó su recurso fuera de término, el 7 de junio de 1996.
Por lo tanto, el Tribunal de Circuito de Apelaciones ac-tuó sin jurisdicción y, por ende, nosotros estamos impedi-dos de adjudicar la controversia.(10)
Por lo anteriormente expuesto, se dicta sentencia revo-catoria de la emitida en el presente caso por el Tribunal de Circuito de Apelaciones, por haber sido dictada sin juris-dicción, y se confirma la denegatoria de desestimación emi-tida por la Comisión para Resolver Controversias sobre Pa-*114gos y Deudas entre Agendas Gubernamentales; devol-viéndose el asunto ante dicho foro administrativo para procedimientos ulteriores.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Na-veira de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo

 Cláusula segunda del contrato de arrendamiento de maquinaria pesada.


 Exhibit 1 de la Petición de certiorari.


 Exhibit 2 de la Petición de certiorari.


 Del expediente no surge la razón para el ajuste en la cantidad adeudada. Tampoco surge si el Municipio ya devolvió la maquinaria pesada objeto de la contro-versia o la fecha en que ello ocurrió.


 “Erró la Comisión para Resolver Controversias sobre Pagos y Deudas entre Agencias Gubernamentales al tomar una determinación cuando carece de jurisdic-ción para resolver una controversia que es estrictamente justiciable a través de los Tribunales y no por medio de unidades administrativas.” Petición de certiorari, pág. 5.


 “Erró la Comisión para Resolver Controversias sobre Pagos y Deudas entre Agencias Gubernamentales al tomar una determinación contraria a la política pú-blica que pone en vigor, y a los poderes y facultades que le han sido conferidos por mandato expreso de la Asamblea Legislativa a los municipios.” Petición de certiorari, pág. 5.


 J. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. II, pág. 10 y ss.


 “La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince(15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archive en autos una copia de la notificación de la resolución de la agencia resolviendo definitiva-mente la moción de reconsideración. Tal resolución deberá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación de la moción de reconsideración. Si la agencia acoge la moción de reconsideración pero deja de tomar alguna acción con relación a la moción dentro de los noventa días (90) días de ésta *112haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales.” 3 L.P.R.A. sec. 2165.


 “Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la see. 2165 de este título, cuando el término para solicitar la revisión judicial haya sido interrumpido mediante la presentación oportuna de una moción de reconsideración. La parte notificará la presentación de la solicitud de revisión a la agencia y a todas las partes dentro del término para solicitar dicha revisión. La notificación podrá hacerse por correo.
“En los casos de impugnación de subasta, la parte adversamente afectada por una orden o resolución final de la agencia, o de la entidad apelativa de subastas, según sea el caso, podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones dentro de un término de diez (10) días contados a partir del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o la entidad apelativa, o dentro de los diez (10) días de haber transcurrido el plazo dispuesto por la see. 2169 de este título. La mera presentación de una solicitud de revisión al amparo de esta sección no tendrá el efecto de paralizar la adjudicación de la subasta impugnada.
“La competencia sobre el recurso de revisión será del Circuito Regional corres-pondiente al lugar donde se planee, se esté llevando o se haya llevado a cabo la actividad o incidente que hubiera dado lugar a la controversia. Si la actividad o incidente se está llevando o se llevará a cabo, o hubiere ocurrido en más de una región judicial, se podrá presentar el recurso de revisión en cualquiera de los Circui-tos correspondientes a tales regiones.
“Una orden o resolución interlocutoria de una agencia no es revisable directamente. La disposición interlocutoria de la agencia podrá ser objeto de un señalamiento de error en el recurso de revisión de la orden o resolución final de la agencia.” 3 L.P.R.A. sec. 2172.


 Debemos señalar que la Comisión para Resolver Controversias sobre Pagos y Deudas entre Agencias Gubernamentales es una agencia, según lo define L.P.A.U., en tanto ésta posee facultades investigativas y no ha sido expresamente excluida de dicha Ley.
En estos momentos no pasamos juicio sobre el Art. 3 de la Ley Orgánica de la Comisión para Resolver Controversias sobre Pagos y Deudas entre Agencias Guber-namentales, 3 L.P.R.A. see. 1753, el cual limita la revisión judicial de las determina-ciones de la Comisión. Esto pues, lo que se pretende revisar es un pronunciamiento interlocutorio relativo a la jurisdicción de la Comisión y no propiamente una deter-minación de ésta.